UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 6)* La Jolla Pharmaceutical Company (Name of Issuer) Common Stock, par value $0.0001 (Title of Class of Securities) (CUSIP Number) Kevin C. Tang Tang Capital Management, LLC 4747 Executive Drive, Suite 510 San Diego, CA 92121 (858) 200-3830 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 19, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.x Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) CUSIP NO. 503459604 13D Page2of 9 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Tang Capital Partners, LP 2. Check the Appropriate Box if a Member of a Group (a) ¨ (b) ý 3. SEC Use Only 4. Source of Funds WC 5. Check If Disclosure of Legal Proceeding Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 2,792,130 9. Sole Dispositive Power 0 Shared Dispositive Power 2,792,130 Aggregate Amount Beneficially Owned by Each Reporting Person 2,792,130 Check if the Aggregate Amount in Row (11) Excludes Certain Shares¨ Percent of Class Represented by Amount in Row (11) 18.3% 14 Type of Reporting Person PN CUSIP NO. 503459604 13D Page3of 9 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Tang Capital Management, LLC 2. Check the Appropriate Box if a Member of a Group (a) ¨ (b) ý 3. SEC Use Only 4. Source of Funds WC 5. Check If Disclosure of Legal Proceeding Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 2,792,130 9. Sole Dispositive Power 0 Shared Dispositive Power 2,792,130 Aggregate Amount Beneficially Owned by Each Reporting Person 2,792,130 Check if the Aggregate Amount in Row (11) Excludes Certain Shares¨ Percent of Class Represented by Amount in Row (11) 18.3% 14 Type of Reporting Person OO CUSIP NO. 503459604 13D Page4of 9 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Kevin C. Tang 2. Check the Appropriate Box if a Member of a Group (a) ¨ (b) ý 3. SEC Use Only 4. Source of Funds PF, WC, OO 5. Check If Disclosure of Legal Proceeding Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 2,792,130 9. Sole Dispositive Power Shared Dispositive Power 2,792,130 Aggregate Amount Beneficially Owned by Each Reporting Person 2,840,970 Check if the Aggregate Amount in Row (11) Excludes Certain Shares¨ Percent of Class Represented by Amount in Row (11) 18.6% 14 Type of Reporting Person IN Explanatory Note:This Amendment No. 6 relates to and amends the Statement of Beneficial Ownership on Schedule 13D of Tang Capital Partners, LP, a Delaware partnership, Tang Capital Management, LLC, a Delaware limited liability company, and Kevin C. Tang, a United States citizen (collectively, the “Reporting Persons”), initially filed jointly by the Reporting Persons with the Securities and Exchange Commission on August 7, 2014, and amended on September 2, 2014, September 30, 2014, December 16, 2014, May 15, 2015 and June 24, 2015 (the “Statement”), with respect to the Common Stock, $0.0001 par value (the “Common Stock”), of La Jolla Pharmaceutical Company, a California corporation (the “Issuer”). Items 3 and 5 of the Statement are hereby amended to the extent hereinafter expressly set forth.All capitalized terms used and not expressly defined herein have the respective meanings ascribed to such terms in the Statement. Item 3. Source and Amount of Funds or Other Consideration Item 3 of the Statement is hereby amended to add the following: On June 26, 2015, Tang Capital Partners, LP purchased 110,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $23.5770 per share. On August 19, 2015, Tang Capital Partners, LP purchased 20,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $26.1338 per share. On August 19, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $26.2585 per share. On August 19, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $26.9782 per share. On August 19, 2015, Tang Capital Partners, LP purchased 30,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $27.5899 per share. On August 20, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $27.1685 per share. On August 20, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $26.6583 per share. On August 20, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $26.9710 per share. On August 20, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $26.8549 per share. On August 20, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $26.5448 per share. Page 5 of 9 On August 21, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $25.7167 per share. On August 21, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $26.7280 per share. On August 21, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $27.8150 per share. On August 21, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $28.2505 per share. On August 21, 2015, Tang Capital Partners, LP purchased 10,000 shares of the Issuer’s Common Stock through the open market at a weighted-average price of $29.9413 per share. Tang Capital Partners, LP holds some of its shares in commingled margin accounts, which may extend margin credit to Tang Capital Partners, LP, as and when required, to open or carry positions in the margin accounts, subject to applicable federal margin regulations, stock exchange rules and credit policies.In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the accounts.The margin accounts may from time to time have debit balances.Since other securities are held in the margin accounts, it is not possible to determine the amounts, if any, of margin used to purchase the shares of Common Stock reported herein. Item 5. Interest in Securities of the Issuer. Item 5 of the Statement is hereby amended and restated in its entirety as follows: (a)Amount beneficially owned and percentage of class: Tang Capital Partners, LP 2,792,130 shares, representing 18.3% of the class Tang Capital Management, LLC 2,792,130 shares, representing 18.3% of the class Kevin C. Tang 2,840,970 shares, representing 18.6% of the class Tang Capital Partners, LP is the beneficial owner of 2,792,130 shares of the Issuer’s Common Stock, which is comprised of: (a) 2,792,130 shares of the Issuer’s Common Stock; and (b) 3,519.315 shares of the Issuer’s Series C-12 Preferred.Tang Capital Partners, LP shares voting and dispositive power over such shares of Common Stock and Series C-12 Preferred with Tang Capital Management, LLC and Kevin C. Tang. Page 6 of 9 Tang Capital Management, LLC, as the general partner of Tang Capital Partners, LP, may be deemed to beneficially own theshares of the Issuer’s Common Stock and Series C-12 Preferred owned by Tang Capital Partners, LP.Tang Capital Management, LLC shares voting and dispositive power over such shares with Tang Capital Partners, LP and Kevin C. Tang. Kevin C. Tang is the beneficial owner of 2,840,970 shares of the Issuer’s Common Stock, which is comprised of: (a) the 2,792,130 shares of the Issuer’s Common Stock beneficially owned by Tang Capital Partners, LP; (b) 42,840 shares of the Issuer’s Common Stock beneficially owned by the Kevin C. Tang Foundation, Inc.; (c) the 3,519.315 shares of the Series C-12 Preferred owned by Tang Capital Partners, LP; (d) 157.015 shares of the Series C-12 Preferred owned by the Kevin C. Tang Foundation, Inc.; and (e) 6,000 shares of the Issuer’s Common Stock underlying stock options owned by Mr. Tang that are exercisable within 60 days of the date of this Statement.Mr. Tang also owns additional stock options to purchase up to 22,000 shares of the Issuer’s Common Stock that are excluded from his beneficial ownership as of the date of this Statement, as they are not exercisable within 60 days from such date. Tang Capital Management, LLC is the general partner of Tang Capital Partners, LP, and Kevin C. Tang is the manager of Tang Capital Management, LLC. The Kevin C. Tang Foundation is a Delaware not-for-profit corporation.Kevin C. Tang is the Chairman and President of the Kevin C. Tang Foundation, Inc. and has sole voting and dispositive power of the shares owned by the Kevin C. Tang Foundation, Inc.The mailing address of all of the foregoing persons and entities is c/o Tang Capital Management, LLC, 4747 Executive Drive, Suite 510, San Diego, CA 92121.Kevin C. Tang disclaims beneficial ownership of all shares reported herein except to the extent of his pecuniary interest therein. The Series C-12 Preferred is convertible into the Issuer’s Common Stock at a rate of 1,724 shares of Common Stock for each share of Series C-12 Preferred.There is no right to convert the Series C-12 Preferred to the extent that, after giving effect to such conversion, the holder and its affiliates would beneficially own in excess of 9.999% of the outstanding shares of the Issuer’s Common Stock following such conversion.The holder can amend or waive the foregoing limitation by written notice to the Issuer, with such waiver taking effect only upon the expiration of a 61-day notice period.The foregoing limitation remains in effect with respect to the Series C-12 Preferred owned by the Reporting Persons, and, accordingly, no shares are currently issuable upon conversion of the Series C-12 Preferred.This description of the Series C-12 Preferred is qualified in its entirety by reference to: (i) the Issuer’s Amended and Restated Articles of Incorporation, which is set forth on Exhibit 3 and incorporated by reference herein (the “Charter”); (ii) the Consent and Amendment Agreement dated January 19, 2012, which is set forth on Exhibit 4 and incorporated by reference herein (the “First Consent”); (iii) the Consent and Waiver Agreement dated December 7, 2012, which is set forth on Exhibit 5 and incorporated by reference herein (the “Second Consent”); and (iv) the Consent and Waiver Agreement dated September 24, 2013, which is set forth on Exhibit 6 and incorporated by reference herein (the “Third Consent”). Page7 of 9 Neither the filing of this Schedule 13D nor any of its contents shall be deemed to constitute an admission by the Reporting Persons or any other person that it is the beneficial owner of any of the Issuer’s Common Stock underlying such Series C-12 Preferred for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, or for any other purpose, and, as such, beneficial ownership is expressly disclaimed and is not reflected herein. (b) Voting and disposition powers: Sole power to vote or direct the vote: Tang Capital Partners, LP 0 shares Tang Capital Management, LLC 0 shares Kevin C. Tang 48,840 shares Shared power to vote or direct the vote: Tang Capital Partners, LP 2,792,130 shares Tang Capital Management, LLC 2,792,130 shares Kevin C. Tang 2,792,130 shares Sole power to dispose or direct the disposition: Tang Capital Partners, LP 0 shares Tang Capital Management, LLC 0 shares Kevin C. Tang 48,840shares Shared power to dispose or direct the disposition: Tang Capital Partners, LP 2,792,130 shares Tang Capital Management, LLC 2,792,130 shares Kevin C. Tang 2,792,130 shares (c) Other than the purchases described in Item 3, none of the Reporting Persons have effected any transaction in the Issuer’s Common Stock within the last 60 days. (d)N/A. (e)N/A. Page8 of 9 SIGNATURES After reasonable inquiry and to the best of his or its knowledge and belief, each of the following Reporting Persons certifies that the information set forth in this statement is true, complete and correct. August 21, 2015 Tang Capital Partners, LP By: Tang Capital Management, LLC, General Partner By: /s/ Kevin C. Tang Kevin C. Tang, Manager Tang Capital Management, LLC By: /s/ Kevin C. Tang Kevin C. Tang, Manager /s/ Kevin C. Tang Kevin C. Tang Page9 of 9
